MARSHAL, C. J.
1. Where the owner of real estate leases the same to another and to his heirs and assigns for a term of 99 years, renewable forever, the estate created by such instrument becomes a freehold estate in real property and becomes subject to the laws of descent as an estate in fee.
2. Such an estate is subject to dower under the provision of Section 8606, General Code.
3. Where such interest in real estate is subjected to sale by an administrator in a proceeding to sell real estate to pay debts of the decedent, the value of a widow’s dower is properly payable to her in money out of the proceeds of such sale, and the reasonable value of such dower is the present value of one-third of the proceeds of such sale computed in accordance with her expectancy of life under the mortality tables.
Judgment affirmed.
Jones, Matthias, Day, Allen, Kinkade and Robinson, JJ., concur.